                Case 1:20-cr-00110-LJL Document 23 Filed 05/15/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                                                                       :     20-CR-110 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
LAWRENCE RAY,                                                          :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The Court previously scheduled a telephonic status conference in this case for May 29, 2020 in
order to discuss the status of discovery and to set a date for trial. In advance of that conference, and by
May 22, 2020, at 5:00 p.m., the parties shall submit a joint letter setting forth the following with
respect to each party: (1) the status of discovery; (2) proposed dates for the trial of this action early in
2021; and (3) any other issues that such party wishes to bring to the attention of the Court.

        In addition, and in light of the circumstances surrounding COVID-19, as the parties are aware,
the Court is unable to hold the upcoming conference in this case in person and the conduct of
conferences by video or audio is technologically challenging. The Court is not able to conduct the
May 29, 2020 conference by video conference. In light of such challenges, the parties are directed to
meet and confer and to inform the Court whether the conference may be cancelled, with the Court
setting the date for trial by order after having reviewed the letter. In the letter, the parties should
indicate their views on whether the Court can, consistent with the Constitution, the Federal Rules of
Criminal Procedure, the CARES Act, and any other applicable law, conduct the conference by
telephone and whether the Defendant consents to appearing in that manner and/or to waiving his
appearance altogether.


        SO ORDERED.

Dated: May 15, 2020                                        __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                 United States District Judge
